Citation Nr: 0327741	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from August 1957 to 
November 1960 and from June 1961 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
denied the veteran's claim for service connection for a low 
back disability.  

The veteran indicated in an attachment to his VA Form 9, 
Appeal to the Board of Veterans' Appeals, dated in March 
2002, that he wished to appear at a hearing at the local VA 
office before a Member of the Board in connection with his 
appeal.  In a July 2003 letter to the Board, he repeated the 
request.  However, in view of the determination herein, which 
is favorable to the veteran, a hearing is unnecessary.  
Likewise, issues involving the applicability of or the extent 
of VA compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), which redefined VA obligations with respect to 
notice and duty to assist effective November 9, 2000, are 
also moot.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
a December 1998 rating decisions which the veteran did not 
appeal.  

2.  Evidence received since the December 1998 denial of 
service connection for a low back disorder bears 
substantially and directly on the issue at hand and is so 
significant that it must be considered in order for the Board 
to fairly decide the merits of the claim.  

3.  A fracture of the lumbar spine was demonstrated by X-ray 
findings in service in November 1964.  

4.  The evidence of record establishes a reasonable 
probability that the veteran sustained an injury to the low 
back in service and that his current back disability is 
related to the injury in service.  


CONCLUSION OF LAW

1.  Evidence received since the prior final denial of service 
connection for a low back disability is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a)(2002).  

2.  Residuals of a fracture of the fifth sacral vertebra were 
incurred in active military service.  38 U.S.C.A. § 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); See also Hodge 
v. West, 155 F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 
209, 214-9 (1999); Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) overruled on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The 
applicable definition of new and material evidence is found 
in a VA regulation, 38 C.F.R. § 3.156(a) (2002), which 
provides as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

Legal Analysis  

The unappealed December 1998 that denied service connection 
for a back disability was final as to the evidence then of 
record.  Reopening of a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be presented.  The question of whether 
a previously denied claim for service connection may be 
reopened is a jurisdictional matter that must be addressed 
before the merits of a claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue must 
always be considered, regardless of the action of the RO.  
Barnett, Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).  

In the present case, the issue of whether new and material 
evidence has been submitted has not been adjudicated by the 
RO.  On review of the record on appeal the Board finds that 
evidence added to the file since December 1998 satisfies the 
regulatory definition of new and material evidence inasmuch 
as it includes medical opinion evidence that addresses the 
question of whether there is a medical nexus between current 
back disability and service.  For the purpose of determining 
whether the claim should be reopened, the credibility of this 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The claim is therefore reopened and the 
Board may review the merits of such claim.  

The veteran claims that he sustained a back injury in service 
as a result of falling off a train in Germany in 1964.  The 
available service medical records do not document the 
incident but do include the report of an X-ray of the lumbar 
and sacral spine taken in November 1964 which shows a 1.5 cm. 
fracture line on the lateral part of the fifth sacral 
vertebra.  This report, noting "Fell off train and struck 
sacrum," is adequate to corroborate the veteran's account of 
an injury to the back.  The veteran is presumed to have been 
in sound condition at the time of entry into service in the 
absence of clear and unmistakable evidence that the fracture 
preexisted service.  

Postservice medical evidence dated from 1995 shows complaints 
of low back pain with radiation into the right lower 
extremity.  In September 199 the veteran underwent surgery to 
correct L5 spondylolysis with grade II spondylolisthesis.  
Osteoarthritis of the lumbar spine was diagnosed by the VA in 
June 2001.  

On appeal the veteran has submitted an April 2002 statement 
from a service department physician that expresses the 
medical conclusion that it is reasonable to assume that the 
initial injury in service is, within reasonable medical 
doubt, the etiologic reason for the veteran's current back 
disorder.  The opinion is uncontradicted and is consistent 
with the evidence of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In the present case, the Board is able to find that on the 
basis of the record as summarized, all three of the 
requirements have been met.  Therefore, the Board finds that 
the positive and negative evidence is in relative equipoise 
and that a proper basis for the granting of service 
connection for residuals of a low back injury is presented.  
The grant of service connection includes all documented 
pathology of the lumbosacral spine as well as any associated 
neurological abnormality shown to exist.  


ORDER

Service connection for residuals of a low back injury is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



